DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 12/22/2021, with respect to claims 1-12 and 19 have been fully considered and are persuasive.  The rejection under USC 112(a) of claims 1-12 and 19 has been withdrawn. Applicant has amended the claims to remove the phrase “before or during” which raised the 112(a) written description rejection, and the examiner has determined that the amendments to the claims are sufficient to clarify the claimed subject matter and do not raise any concerns under USC 112(a) because the claimed limitations are now not in conflict with that which is described by Fig. 4 of applicant’s specification/drawings.

Applicant’s arguments, see pg. 10-11, filed 12/22/2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection under USC 112(b) of claim 3 has been withdrawn. Examiner has further considered the claim in question and applicant’s remarks and agrees that the 

Applicant’s arguments, see pg. 13-16, filed 12/22/2021, with respect to claims 1-12 and 19 have been fully considered and are persuasive.  The rejections under USC 103 of claims 1-12 and 19 has been withdrawn.  Applicant has amended independent claims 1, 12 and 19 to further include limitations defining the operation of calibrating the magnetic sensor that are neither taught nor anticipated by the teachings of the prior art.  As discussed below, the prior art of record lacks any specific teaching for calibration of the magnetic sensor that includes “determine whether or not a timeout set as a completion time of the first calibration of the output error has occurred during performing the first calibration of the output error; and in response to determining that the timeout has occurred during performing the first calibration of the output error, perform a control operation to turn OFF the angular speed sensor and then start to perform a second calibration of the output error of the geomagnetism sensor without the angular speed data acquired by the angular speed sensor.”  For these reasons, the previous rejection under USC 103 has been overcome.

Examiner notes that claims 13-14, and 16-18 have been cancelled therefore all previous rejections directed to those claims are moot.

Allowable Subject Matter
Claims 1-12 and 19 are allowed.  (renumbered as claims 1-13)
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest available prior art Han et al. (US 2017/0343349), Sekitsuka et al. (US 2018/0067173), Ishihama (US 2017/0176187), Wahdan et al. (US 2015/0354980), and Sekitsuka (US 2016/0084652), either singularly or in combination, fails to anticipate or render obvious an electronic device comprising: 
“a geomagnetism sensor; 
an angular speed sensor; and a 
a processor configured to: 
determine whether at least a first determination condition is satisfied, wherein the first determination condition indicates that calibration of an output error of the geomagnetism sensor is appropriate based on activity of a user; 
in response to at least determining that the first determination condition is satisfied, perform a control operation to turn ON the angular speed sensor to acquire angular speed data; 
start to perform a first calibration of the output error of the geomagnetism sensor based on the angular speed data acquired by the angular speed sensor; 
determine whether or not a timeout set as a completion time of the first calibration of the output error has occurred during performing the first calibration of the output error; and 
in response to determining that the timeout has occurred during performing the first calibration of the output error, perform a control operation to turn OFF the angular speed sensor and then start to perform a second calibration of the output error of the geomagnetism sensor without the angular speed data acquired by the angular speed sensor” in combination with all other claim limitations as claimed and defined by the applicant. (see underlined for emphasis)
In particular none of the prior art teach a specific technique for determining to perform a second calibration technique during the performing of a first calibration technique in response to 

Claims 2-11 are dependent upon claim 1 and therefore are allowed for at least the same reasons stated above with respect to claim 1.

Claim 12 is allowed for the same reasons explained above since it is the corresponding method claim of device claim 1.

Claim 19 is allowed for the same reasons explained above since it is the corresponding computer program product claim of device claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pratap (US 2015/0115936) discloses a system including a magnetometer and gyroscope and further teaches about signal compensation for a magnetometer in a sensor package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865    

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
01/14/2022